                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

CHARLOT JEAN RICE,          )
                            )
         Plaintiff,         )
v.                          )                     Case No. CIV-19-578-D
                            )
POTTAWATOMIE COUNTY PUBLIC )
SAFETY CENTER TRUST et al., )
                            )
         Defendants.        )

                                          ORDER
       The Court issued an Order [Doc. No. 2] that Plaintiff show cause why the case

should not be dismissed for failure to timely effectuate service. Plaintiff responded to the

Order to Show Cause [Doc. No. 3].

       The show cause Order was issued based on insufficient service of process, and the

Court was therefore required to give prior notice to the plaintiff under FED. R. CIV. P. 4(m).

Among other things, the notice requirement affords the plaintiff the opportunity to show

good cause for improper service. See Espinoza v. United States, 52 F.3d 838, 841 (10th

Cir. 1995) (“The preliminary inquiry to be made under Rule 4(m) is whether the plaintiff

has shown good cause for the failure to timely effect service.”).

       “If good cause is shown, the plaintiff is entitled to a mandatory extension of time.

If the plaintiff fails to show good cause, the district court must still consider whether a

permissive extension of time may be warranted.” Id. Indeed, a court must expressly

consider a plaintiff’s argument regarding good cause, because “[w]ithout anything in the

record to indicate how the district court made its determination with respect to the good


                                              1
cause exception . . . appellate review is impossible.” Sanders v. Sw. Bell Tel., L.P., 544

F.3d 1101, 1111 (10th Cir. 2008).

       Plaintiff responded to the Order stating that issuance of summons was delayed to

allow Plaintiff to successfully complete her drug court case. Further, Plaintiff’s counsel

was involved in a high-conflict domestic case, was recovering from a two-level lumbar

fusion, and was the primary caretaker for an elderly parent. Should this action be dismissed

with prejudice, as contemplated by the show cause Order, it would likely be barred by the

statute of limitations. The Court finds these circumstances constitute good cause shown.

       IT IS THEREFORE ORDERED that Plaintiff effectuate service within fifteen

(15) days of the issuance of this Order.

       IT IS SO ORDERED this 6th day of March, 2020.




                                             2
